Citation Nr: 0110746	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-23 764A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Richland Memorial Hospital from 
February 14 to February 20, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in a manner that warrants some explanation.  
When the case was before in the Board in February 2001, it 
was unclear whether the veteran had filed a timely notice of 
disagreement (NOD) with respect to a July 1998 decision by 
the Dorn VA Medical Center (VAMC) in Columbia, South 
Carolina, which denied entitlement to payment or 
reimbursement of medical expenses incurred at Richland 
Memorial Hospital from February 14 to February 20, 1997.  
Consequently, the Board sent the appellant a letter allowing 
her opportunity to argue this jurisdictional point.  In light 
of the argument received from the appellant, and actions 
taken by the VAMC, the Board finds that it has jurisdiction 
to proceed.

An appeal to the Board consists of a timely filed NOD in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§  20.200, 20.201 (2000) (emphasis added).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that the statute, 38 U.S.C.A. § 7105, specifies five 
elements for a NOD, including that it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ) (38 U.S.C.A. § 7105(d)(2)); 
(2) be filed in writing (38 U.S.C.A. § 7105(b)(1), (b)(2)); 
(3) be filed with the AOJ (38 U.S.C.A. § 7105(b)(1)); (4) be 
filed within one year after the date of mailing of notice of 
the AOJ decision (38 U.S.C.A. § 7105(b)(1)); and (5) be filed 
by the claimant or the claimant's authorized representative 
(38 U.S.C.A. § 7105(b)(2)).  Gallegos v. Gober, 
14 Vet. App. 50 (2000).  The only content requirement is an 
expression of "disagreement" with the decision of the AOJ.  
Id.

The law also provides that ". . . questions as to timeliness 
or adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
In response to the Board's February 2001 letter, the veteran 
submitted a statement, dated on March 2, 2001, in which she 
explained that, on June 10, 1997, she had received a letter 
of denial regarding her claim, and that on August 21, 1997, 
she had requested a "[r]econsideration" of her claim.  She 
claimed that the VAMC lost her records, which prevented a 
timely review of her claim.  In summary, the veteran argued 
that, due to the sequence of events that transpired, she 
believed that she had acted within the appropriate time to 
appeal the denial.

The evidence of record contains only one denial letter from 
the VAMC regarding the veteran's claim of entitlement to 
payment or reimbursement of medical expenses, which was 
mailed on July 17, 1998.  However, the Board now finds, based 
on the veteran's explanation provided in her letter of  
March 2001, along with the information provided by the VAMC 
in a December 1999 SOC, that there were earlier letters of 
denial sent to the veteran.  The Board agrees with the 
veteran that there was a denial, dated on May 22, 1997, which 
was sent on June 10, 1997, and that on August 21, 1997, the 
veteran requested reconsideration of her claim, which would 
fall within the one-year time limit for filing a NOD. 

Based on the notice of denial sent on June 10, 1997, the 
Board finds that the determination being appealed is a 
May 22, 1997, denial.  Although the May 22, 1997, denial 
contains handwritten notations that the decision was mailed 
on August 21, 1997, September 29, 1997, and October 17, 1997, 
the December 1999 SOC indicates that a denial letter was also 
mailed to the veteran on June 10, 1997.  Although a copy of 
the June 10, 1997, denial letter is not of record, the Board 
accepts the veteran's version of events.  

The Board further finds that the veteran's August 21, 1997, 
reconsideration request can be construed as an NOD.  The 
totality of the evidence shows that on August 21, 1997, the 
veteran had an appointment and requested that her claim be 
reviewed.  Based on the veteran's clarification of the events 
as they transpired, it appears that the VAMC's failure to 
keep track of her file caused the veteran unnecessary delays 
in her appeal, and made it difficult to determine whether 
there was a timely filed NOD with respect to any of these 
denial letters, most of which were not made part of record.  
Although the VAMC made handwritten notations of the dates 
denial letters were sent to the veteran, the VAMC failed to 
keep copies of these letters in the file.  Additionally, it 
does not appear that a copy of any August 1997 request for 
reconsideration was kept by the VAMC.  Nevertheless, given 
the veteran's representation that one was presented, and 
because the VAMC did not make it a practice to carefully 
attend to the administrative requirements of keeping file 
copies of documents relevant to this veteran's case, the 
Board will accept the veteran's statement that she filed a 
written request for reconsideration on August 21, 1997, with 
respect to the June 10, 1997 denial letter and that this 
request constituted a valid NOD.  See Gallegos, supra.  The 
decision below addresses the underlying claim.


FINDING OF FACT

The veteran has never been granted service connection for any 
disability.


CONCLUSION OF LAW

The claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Richland Memorial 
Hospital from February 14 to February 20, 1997, lacks legal 
merit.  38 U.S.C.A. § 1728 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that VA should provide payment or 
reimbursement for unauthorized medical expenses she incurred 
at Richland Memorial Hospital from February 14 to 
February 20, 1997.  She maintains that she required treatment 
at that facility after being in an automobile accident which 
was caused by a seizure brought on by medication issued by 
VA.

In order for a veteran to be entitled to VA payment or 
reimbursement of unauthorized medical expenses incurred at a 
non-VA facility, the evidence must establish that:

		(a)  The care and services rendered were either:

	(1)  for an adjudicated service-
connected disability, or

	(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

	(3)  for any disability of a 
veteran who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

	(4)  for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. Chapter 31 (governing 
training and rehabilitation for 
veterans with service-connected 
disabilities) and who is medically 
determined to be in need of 
hospital care or medical services 
for reasons set forth in 38 C.F.R. 
§ 17.47(j); and

	(b)  The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

	(c)  No VA or other Federal facilities 
were feasibly available and an attempt 
to use them beforehand or obtain prior 
VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or 
treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2000).

In the present case, the Board finds that payment or 
reimbursement cannot be granted because the first of the 
three aforementioned criteria (denoted subsection (a) above) 
has not been met.  The record shows that the veteran has 
never been granted service connection for any disability.  
Thus, even assuming for purposes of argument that the 
remaining regulatory criteria have been met (i.e., that the 
treatment in question was rendered in a medical emergency, 
and that no VA or other federal facilities were available), 
the claim must fail for lack of a service-connected 
disability.  Cf. Hayes v. Brown, 6 Vet. App. 66 (1993).

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The VAMC has not yet considered the veteran's claim in the 
context of the new law.  Consequently, the Board must 
consider whether the veteran would be prejudiced by the 
Board's proceeding to a final adjudication of her claim, 
without first remanding it back to the VAMC for further 
action.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

Under the particular circumstances here presented, the Board 
finds that a remand is not required.  By virtue of a letter 
and SOC furnished the veteran, dated in July 1998 and 
December 1999, respectively, she was notified of the 
information and evidence necessary to substantiate her claim.  
All relevant evidence pertaining to her claim has been 
procured for review, and it appears clear from the record, as 
noted above, that her claim lacks legal merit.  Consequently, 
inasmuch as VA has already fulfilled its duty to notify and 
assist in this case, and because the law is controlling, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Adjudication of this claim, without referral to the VAMC for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

